Exhibit 10.10

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
25th day of October, 2006, by and between BMR-7 GRAPHICS DRIVE LLC, a Delaware
limited liability company (“Landlord”), and LINGUAGEN CORPORATION, a Delaware
corporation (“Tenant”).

RECITALS

A.                                   WHEREAS, Landlord and Tenant entered into
that certain Lease dated as of November 28,2005 (the “Lease”), whereby Tenant
leases certain premises (the “Premises”) from Landlord at 7 Graphics Drive in
Ewing, New Jersey (the “Building”);

B.                                     WHEREAS, Landlord and Tenant desire to
correct certain language and modify other language appearing in the Lease; and

C.                                     WHEREAS, Landlord and Tenant desire to
modify and amend the Lease only in the respects and on the conditions
hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.                                       Definitions. For purposes of this
Amendment, capitalized terms shall have the meanings ascribed to them in the
Lease unless otherwise defined herein.

2.                                       Square Footage of Building.

a.                                       Section 2.3 of the Lease is hereby
replaced in its entirety with the following: “Rentable Area of Building: 72,300
sq. ft., subject to adjustment pursuant to the terms hereof”.

b.                                      Section 2.8 of the Lease is hereby
replaced in its entirety with the following: “Tenant’s Pro Rata Share: 25.69% of
the Building, subject to adjustment pursuant to the terms hereof”.

3.                                       Estimated Tern Commencement Date.
Section 2.9 of the Lease is hereby replaced in its entirety with the following:
“Estimated Term Commencement Date: April 1, 2007”

4.                                       Substantial Completion. In Section4.1
of the Lease, the date May 21, 2006, is hereby replaced with April 1, 2007. In
the same Section, the date June 18, 2006, is hereby replaced with May 1, 2007.

5.                                       Construction Manager (at-risk).
Landlord and Tenant hereby approve ProTecs, Inc., as the Construction Manager
(at-risk) (“Construction Manager”) to perform work under the Work Letter. All
references in the Lease and the Work Letter to the “Construction Manager” are
intended to and for all purposes shall mean and refer to ProTecs, Inc., as such
Construction Manager (at-risk).

1


--------------------------------------------------------------------------------


Construction Manager’s compensation shall be the six percent (6%) construction
management fee provided for in Section 4.6 of the Lease.

6.                                       Competitive Bidding.

a.                                       The words “general contractor,” and
“and Landlord and Tenant shall each participate in the review of the competitive
bid process” are hereby deleted from Section 4.7 of the Lease.

b.                                      The word “bidding” in Section 5.1 of the
Work Letter is hereby replaced with “negotiating the construction contract
documents”.

c.                                       Section 6 of the Work Letter is hereby
replaced in its entirety with the following: “Landlord shall, with the
assistance of Tenant’s Architect, issue bidding documents to, and assist in
contract negotiations with the Construction Manager. Landlord shall assist
Tenant’s Architect with respect to questions from the Construction Manager and
with the issuance of supplemental project information, and Landlord and the
Construction Manager agree to work timely and to cooperate reasonably with
Tenant if and when Tenant requests assistance to value engineer Landlord’s Work
to reduce expenses. Without limitation of the foregoing, Landlord shall
reasonably cooperate with Tenant in revising the scope of Landlord’s Work to the
extent necessary to reduce the Construction Costs to a level reasonably
acceptable to Tenant, including, without limitation, re- bidding one or more
aspects of Landlord’s Work as may be requested by Tenant in an effort to reduce
costs; provided, however, that Tenant shall not require that Landlord construct
any improvements below the Building Standard as set forth in that document dated
September 12, 2005, and entitled “BioMed Realty Trust, Inc. Tenant Standards,”
attached hereto as Exhibit A,” Landlord and Tenant acknowledge that Landlord has
presented the GMP proposal to Tenant, which proposal is attached as Exhibit B
hereto (the “Proposal”). Tenant hereby approves of the GMP contained in the
Proposal (such GMP shall hereafter be deemed to be the “GMP” as defined in the
Lease).

7.                                       Tenant Improvement Costs. The first
(1st) paragraph of Section 4.8 of the Lease is hereby replaced in its entirety
with the following: “Landlord shall, upon execution hereof, establish a fund
from which Tenant may borrow funds to pay for additional Tenant Improvements in
the Premises. Tenant may borrow such funds from Landlord in one or more draws,
at Tenant’s discretion, beginning from and after the date hereof until that date
which is two (2) years from and after the Term Commencement Date (as provided in
Section 4.6) and in two (2) tranches: the first tranche (“Tranche 1”) providing
One Hundred Twenty-Five Dollars ($125) per rentable square foot and the second
tranche (“Tranche 2”) providing Fifty Dollars ($50) per rentable square foot.
Tenant shall pay to Landlord, as Additional Rent (as defined below), any amount
funded to Tenant by Landlord from Tranche 1or Tranche 2 amortized over the first
(1st) ten (10) years of the Term of the Lease at an annual rate of eleven
percent (11%), in the case of Tranche 1, and twelve percent (12%), in the case
of Tranche 2.”

8.                                       Property Management Fee. In the first
(1st) paragraph of Section 7.1(b) of the Lease, “Building); and costs of
management services, which costs of management services shall not exceed three
percent (3%) of the Basic Annual Rent due from Tenant” is hereby replaced with
“Building). In addition, Tenant shall pay to Landlord on the first day of each
calendar month of the Term, as Additional Rent, a property management fee equal
to three percent (3%) of such month’s installment

2


--------------------------------------------------------------------------------


of Basic Annual Rent due from Tenant; such property management fee to be payable
in lieu of any other property management fee otherwise payable under this
Lease.”

9.                                       Broker. Tenant represents and warrants
that it has not dealt with any broker or agent in the negotiation for or the
obtaining of this Amendment, other than Cushman & Wakefield of New Jersey
(“Broker”), to whom Landlord alone shall be obligated to pay a commission in
connection with the Lease as provided in a separate written agreement between
Landlord and Broker. Tenant agrees to indemnify, defend and hold Landlord
harmless from any and all cost or liability for compensation claimed by any
other broker or agent employed or engaged by it or claiming to have been
employed or engaged by it. Landlord agrees to indemnify, defend and hold Tenant
harmless from any and all cost or liability for compensation claimed by any
other broker or agent employed or engaged by it or claiming to have been
employed or engaged by it.

10.                                 Security Deposit. Upon execution of this
Amendment by Landlord and Tenant, (a) Tenant shall deposit with Landlord the
Security Deposit (as defined in Section 9 of the Lease), and (b) Landlord shall
simultaneously reimburse to Tenant, from the Initial Tenant Improvement
Allowance, the fees for Tenant’s Architect as requisitioned by Tenant through
March 31, 2006, in the amount of $163,586. Additional sums to reimburse Tenant
for fees charged by Tenant’s Architect for the period subsequent to March 31,
2006, shall be requisitioned by Tenant and reimbursed by Landlord as provided in
Section 5.6 of the Work Letter.

11.                                 No Default. Tenant represents, warrants and
covenants that, to the best of Tenant’s knowledge, neither Landlord nor Tenant
are in default of any of their respective obligations under the Lease, and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.
Landlord represents, warrants and covenants that, to the best of Landlord’s
knowledge, neither Landlord nor Tenant are in default of any of their respective
obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both) would constitute a default by either
Landlord or Tenant thereunder.

12.                                 Effect of Amendment. Except as modified by
this Amendment, the Lease and all the covenants, agreements, terms, provisions
and conditions thereof shall remain in full force and effect and are hereby
ratified and affirmed. The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall bind and inure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Lease, their respective assigns. In the event of any conflict
between the terms contained in this Amendment and the Lease, the terms herein
contained shall supersede and control the obligations and liabilities of the
parties. From and after the date hereof, the term “Lease” as used in the Lease
shall mean the Lease, as modified by this Amendment.

13.                                 Miscellaneous. This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof. All exhibits hereto are incorporated herein
by reference.

3


--------------------------------------------------------------------------------


14.                                 Counterparts. This Amendment may be executed
in one or more counterparts that, when taken together, shall constitute one
original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment to be
effective on the date first above written.

LANDLORD:

BMR-7 GRAPHICS DRIVE LLC,

a Delaware limited liability company

By:

 

/s/ Gary A. Kreitzer

 

Name:

 

Gary A. Kreitzer

 

Title:

 

Executive V.P.

 

 

 

TENANT:

LINGUAGEN CORPORATION,

a Delaware corporation

By:

 

/s/ Scott Horvitz

 

Name:

 

Scott Horvitz

 

Title:

 

CFO

 

 

 

5


--------------------------------------------------------------------------------


EXHIBIT A

BUILDING STANDARD


--------------------------------------------------------------------------------


BioMed Realty Trust, Inc.

Tenant Standards

Date: September 12, 2005

Revision 1              

The following describes items to be included in the tenant standards. This
information is organized based on CSI division and/or section numbers.

Attachments:

Partition Details (

Ceiling Details (

Casework Details (

Division 6: Wood & Plastic

Section 06400: Architectural Woodwork

Wood Veneer designated WD- I. Maple wood veneer matching maple plastic laminate
and vice versa.

Section 06411: Plastic Laminate Millworks

Office Area

1.                                       All P-Lam Cabinet Door pulls/hardware
to be: Amerock, Esential’Z Open Arch Pull (part # 9363-G10) with concealed
hinges, U.O.N. Cut sheet attached. Door pulls/hardware at conference room
casework to be: Amerock, Galleria Pull (part # 24016-SS) with touch latch
hardware.

2.             Copy Room casework: Plastic laminate countertop and base cabinet
with drawers and doors.

3.                                       Copy/Mail Room casework: Plastic
laminate countertop and base cabinet with drawers and doors. Mail slots design
to be reviewed by BioMed Realty Trust, Inc.

4.             Coffee Room casework: Plastic laminate countertop and plastic
laminate base cabinet with doors and drawer.

5.                                       Conference Room casework: Option A:
Wood veneer casework designated WD- I (maple to match maple wood veneer door).
Option B: Plastic laminate TED.

6.             Equipment stations: Plastic laminate countertop with 18” drawer
unit base cabinet at each end.

550 Ellis Street, Mountain View, CA 94043 phone 650 943 1660 fax 650 943 I670
www.dowlergruman.com

1


--------------------------------------------------------------------------------


Lab Area

1.                                     All lab casework to be finished with
matching (maple) chemical resistant high pressure plastic laminate and (LabTops
or equal) 1” solid black epoxy countertop.

2.                                     All lab bench utility chases to be finish
with (3-Form) translucent panel or perforated metal sheet support by aluminum C
channels. Detail   , sheet A8.  .

3.                                     Reagent shelf at bench to be construct
with 1” thick plywood core, finish with matching (maple) chemical resistant high
pressure plastic laminate and brush aluminum finish stainless steel tubes
support. Detail   , sheet A8.  .

4.                                     Provide Chicago Faucet 1300 series
surface mounted electrical boxes where pedestal mounted electrical service is
indicated.

2


--------------------------------------------------------------------------------


Division 8: Doors and Windows

Office Area

Section 08126: Aluminum Frames

Aluminum door and window frames Option A: Advanced Architectural Frame (AFF).
Style: Venus. Throat 4-7/8” U.O.N. Finish: Clear Anodized aluminum. Option B:
Series 318 by Western Integrated. Throat 4-7/8” U.O.N. Finish: Clear Anodized
aluminum.

Section 08210: Wood Doors

I.                                       Typical Interior Wood Door: Solid core
wood door (3’-0” x 9’-0”) with maple wood face veneer for transparent finish.
Typical door hardware to consist of: (2 pair) butts, latch sets at conference
rooms and locksets at offices (Schlage D series), door stop (Glynn-Johnson
FB-I3). All hardware finish to be: S626 satin chrome. Doors from the exterior
and at the interior, which separate entry points from the office areas, will
receive card access (designated CA on sheet PP-2.0).

II.                                   Interior Glass Door when apply: ½”
clear-frosted Herculite Glass Doors and glazing. All hardware finish to be: S626
satin chrome. Recessed top and bottom channels for glazing and hardware on
doors.

Section 08305: Access Doors

I.                                       Fire-Rated: Fire-resistive rated flush
steel panel door & flanged frame, 1-1/2 hour rating, continuous hinge,
self-latching & key-operated flush lock & gypsum board installations.

Lab Area

Section 08100: Wood Hollow Metal Doors & Frames:

I.                                       Typical interior Wood Door: Solid core
wood door (3’-0” x 9’-0”) with maple wood face veneer for transparent finish.
All lab access doors required hardware locksets and vision-lite, U.O.N. Provide
10” S.S. kick plate at push side of all lab door.

                                                -Optional interior Hollow Metal
Door in Lab Area when required: 18 gauge face sheets, flush seamless steel,
insulated. Prime and finish with epoxy paint. Fill voids with non-combustible,
moisture resistant mineral insulation. Close top edge with continuous 16 ga.
flush channel filler at All doors. All lab access H/M doors required hardware
locksets and vision-lite, U.O.N.  Provide 10” S.S. kick plate at push side of
door. (Replace kick-plate with 36” armor-plate on lab door when required.)

II.                                   Typical Hollow Metal Fames in all lab
area: 16 gauge knock down units. Provide 3 rubber silencers at each door and 3
anchors per jamb and floor anchor each jamb; prime and finish with epoxy paint.
Install glass stops on room side of frame.

 

Section 08800: Glazing

I.                                       Glass types to be used include; ¼”
clear tempered glass (office window), ¼” frosted tempered glass (office
sidelights), ¼” clear or frosted tempered glass (at conference rooms). Extent
and locations of glazing to be determined by tenants/architects.

 

II.                                   Wired Glass at rated Corridor U.O.N.: ¼”
thick, polished face with 24 B&W gauge wire arranged in baroque ‘square’
pattern.

 

3


--------------------------------------------------------------------------------


Division 9: Finishes

Section 09250: Gypsum Board

Partitions and soffits as follows:

a.                                     One hour partition: Partition Type I.
Detail   , sheet A8. .

b.                                    Full height partitions (with insulation)
at Conference Rooms: Partition Type  .

c.                                     Partition 6” Above Ceiling: Partition
Type   , Detail   , sheet A8. Typical U.O.N.

d.                                    Typical partition with 6 metal stud
furring where noted on plans.

e.                                     Soffits: 3-5/8” metal studs and 5/8” gyp.
Board. Typical.

Section 09300: Toilet Room Ceramic Tile

Floor field tile: 2x2 Daltile D325 (Marble); floor accent tile: 2x2 Daltile Dl56
(Keystones)

Wall field tile: 4x4 Daltile 0140 (Silver Sage); wall accent tile: 4x4 Daltile
1452 (Cypress)

I.                                       All Toilet Room tile: ANSI 317.1
Standard grade.

II.                                   Provide bull-nose shapes at all free
edges, corners where shown. Provide cove shapes at base & any other misc. shape
needed for a complete installation that may not be shown or specified.

Section 09510: Acoustical Treatment

Acoustical ceilings as follows:

Office Area

a.                                     CL-I: Suspended acoustical ceiling tile
and grid in reception, partial hallway and private offices:

I.                                       Tile: Armstrong, Cirrus Second Look
(white) 24” x 24” x 3/4”

II.                                     Grid: Armstrong Prelude Exposed Tee Grid
System.

Ill.                                 Remarks: Provide 4” compasso edge trim
where specified. Where ceiling is held back from soffit (exposing structure
above) Paint all walls, ductwork, piping, conduit, structure, etc., above
ceiling.

b.                                    CL-2: Suspended acoustical ceiling tile
and grid at open office areas and partial hallway:

I.                                       Tile: Armstrong, Tundra (white) 24” x
48” x 5/8”

II.                                   Grid: Armstrong Prelude Exposed Tee Grid
System.

c.                                     CL-3: 5/8” gyp. Bd. Ceiling (see section
09900 for finishes in various location)

Lab Area

d.                                    CL-4: Suspended acoustical ceiling tile
and grid at lab area:

I.                                       Tile: CAPAUL: Envirogard (No
substitute) Vinyl Faced Lay-in Tile (white) 24” x 48”

II.                                   Grid: Armstrong Prelude Exposed Tee Grid
System.

e.                                     CL-5: Suspended acoustical ceiling tile
in specialty lab area:

I.                                       Tile: Gridstone: Vinyl Faced Lay-in
Tile, Edge sealed, Clean room type low particle count (white) 24” x 48”

II.                                   Grid: Donn, 1½” Lay-in Ceiling Grid Dx
with gasket sealant around all edges

4


--------------------------------------------------------------------------------


Section 09650: Resilient Flooring

Office Area

1.                                       Lobby/Reception

                                               
Field:                                                                  
GenuWood II Vinyl Bonded (Maple)

                                                Accent
1:                                             Plynyl Bamboo (Brick)

                                                Accent
2:                                             Optional Porcelain Ceramic or
Slate Tile

 

2.                                       Break Room/Mail & Copy Room

                                               
Field:                                                                   Forbo
Linoleum: Marmoleum Real (3142 Umbra)

                                                Accent
1:                                             Forbo Linoleum: Marmoleum Fresco
(3826 Canyon)

                                                Accent
2:                                             Forbo Linoleum: Artoleum Graphic
(5311 Signo)

 

Optional 12”x12” VCT can be provided at Break, Copy/Mail room and Storage Rooms.

Color TBD. (Three color pattern: VCT-1, 2 and 3)

Lab Area

3.                                       Lab Function Area:

                                               
Field:                                                                  
Mannington BioSpec Sheet Flooring (15164 New Glacier)

                                               
Accent:                                                      Mannington BioSpec
Sheet Flooring (15161 Flax)

 

                                                Optional 12”x12” VCT can be used
when appropriate.

                                               
Field:                                                                  
Substitute with Mannington Brushwork (703 Ecru) 12”x12” title

                                               
Accent:                                                      Substitute with
Mannington Brushwork (713 Florentine) 12”x12” title

 

Section 09685: Carpet

1.                                       Carpet C- I: TBD.

 

2.                                       Carpet C-2: TBD.

 

Section 09910: Painting

Note:                 Paint finish shall be:
Semi-gloss at cafeteria, coffee room, restroom, general wet lab and chemistry
lab; Epoxy paint finish to be used in biology lab, tissue-culture lab and
vivarium facility; Desco-Glaze finish to be used in cage-wash and glass-wash
area;

1.                                     All other paint finish to be eggshell
finish, U.O.N.

2.                                     Paint P-1 (white) U.0.N:

3.                                     Paint P-2 (accent color): TBD

4.                                     Paint P-3 (accent color): TBD

5.                                     Paint P-4 (accent color): TBD

6.                                     Paint P-5 (accent color): TBD

5


--------------------------------------------------------------------------------


Section 09940: Decorative Finishes

1.                                       To be determined by tenants/architects
and review with BioMed Realty Trust, Inc.

Division 10: Specialties

Section 10160 Toilet Partitions

1.                                       Global Steel Products Corp. (or equal):
           Floor anchored toilet compartments stainless steel #4 satin finish

Section 10800 Toilet Accessories

1.                                       TBD

Section 10999 Miscellaneous Specialties

Lab Area

1.

Corner Guards:

Bobrick: B-633, 18 ga. Stainless Steel, 3½” x 3½” x full wall
height, adhesive mounting.

 

 

 

2.

Projecting Wall Guards:

Sani-Rail Wall Protection System with 4” wide aluminum metal
band, mounting bracket & all necessary hardware for a complete
system.

 

 

 

3.

Face Mounted Wall Guards: (Optional)

Construction Specialties: High impact acrylic vinyl, C/S type
SCR-40 with 3” wings,¼” radius corner.

 

 

 

4.

Emergency Shower/
Eye Wash:

WaterSaver Faucet: Barrier-free Combination Emergency
Shower & swing-down Eye/Face Wash unit (or equal) with
recessed stainless steel cabinet: Model: SSBF970

 

Division 11: Equipment

Section 11132 (Tenant Options)

1.

Motorized Front Projection Screens” Da-Lite Automatic Electric Projection Screen
or equal

 

Type:

Director Electrol

 

Size:

Vary depend on size of room

 

 

 

Section 11452: Coffee Room Equipment

1.                                       Dishwasher: Asko #1385 Color/Finish:
TBD

2.                                       Garbage Disposal: In Sink Erator,
Performance Plus Series, Model #77. Color: TBD

3.                                       Sink: Elkay, GECR-2521-R 25” x 2 1-1/4”
x 5-3/8” type 302 stainless steel with American standard “Ceramix” single handle
faucet model 200 I . (Quantity 4).

4.                                       Sink: Elkay, double bowl sink, type 302
stainless steel with American standard “Ceramix” single handle faucet model
2001. (Quantity 1). Pantry only.

6


--------------------------------------------------------------------------------


Division 12: Furnishings

Section 12484: Floor Mat and Frames

1.                                       Entry Mat: Pedimat: Model M2, All
aluminum mill finish with SA I Serrated Aluminum Insert and ANG frame.

Section 12491: Window Treatment

1.                                       New treatment at exterior window to
match established building standards.

 

7


--------------------------------------------------------------------------------


Division 15: Plumbing

Section 15000

1                  Epoxy sink/faucet at lab benches:         Epoxy cup sink to
match work surface

(Furnish by lab cabinet vendor)

2.               Lab sink accessories: (Furnish by Plumbing Contractor)

-Paper towel dispensers: Bobrick B-2621; locations as shown on drawings

-Drying rack: Epoxy resin with PVC pegs, Detail    , sheet A8    .

-Water Saver Faucet TBD

Provide fittings with colored plastic disk identification tags to match
existing.

a.    Hot and Cold Water

b.    Laboratory Water

c.    Air, Vac, Gas

d.    (and others when necessary)

Division 16: Electrical

Section 16130

1.               WireMold: Open Space — Walker Poke-Thru Systems

Note: Tenants are required to provide Power/Data/Telecom poke-thru devices with
flush trim under the center of conference table in each conference room.

Section 16500: Lighting

1.               Refer to light fixture specifications for light fixture type.

8


--------------------------------------------------------------------------------


Itemized Light Fixture Schedule

 

 

 

Light
Fixture
Type

 

Light Fixture Description/Comments

 

Office Area

 

 

 

 

 

A

 

Type:

 

2’ x 2’ recessed direct/indirect fluorescent

 

 

Manufacturer:

 

Lightolier

 

 

Model:

 

Alter High Efficiency QHE2GPFOP224

 

 

Location:

 

Private offices.

 

 

 

 

 

B

 

Type:

 

Suspended Pendant Light

 

 

Manufacturer:

 

Lightolier (or equal)

 

 

Model:

 

EYP Series 35 Degree Louver with perforated side reflectors

 

 

Location:

 

Open Office Areas.

 

 

 

 

 

C

 

Type:

 

2’ x 4’ recessed direct/indirect fluorescent

 

 

Manufacturer:

 

Lightolier

 

 

Model:

 

Alter High Efficiency QHE2GPFOP4FT

 

 

Location:

 

Hallway and corridor.

 

 

 

 

 

D

 

Type:

 

Recessed wall washer fluorescent light fixture

 

 

Manufacturer:

 

Prescolite

 

 

Model:

 

CFW826EB-ST812 with white trim

 

 

Location:

 

At wall washer locations.

 

 

 

 

 

E

 

Type:

 

Surface strip 1 x 4 Fluorescent light fixture.

 

 

Manufacturer:

 

Welimade (or equal)

 

 

Model:

 

204-248-2T8-SSB

 

 

Location:

 

Storage/equipment room

 

 

 

 

 

F

 

Type:

 

Wall Sconces

 

 

Manufacturer:

 

Lightolier

 

 

Model:

 

Alter Soft Lights QVW8SPFOS2FT

 

 

Location:

 

At hallways and stairs locations.

 

 

 

 

 

G

 

Type:

 

Optional Wall Sconces

 

 

Manufacturer:

 

Sistemalux

 

 

Model:

 

Blitz 2 Windows 180 (S.4063)

 

 

Location:

 

At hallways and stairs locations.

 

 

 

 

 

 

 

Type:

 

Optional Wall Sconces

 

 

Manufacturer:

 

Sistemalux

 

 

Model:

 

Fuse Wall (0890-HA-120)

 

 

Location:

 

At hallways and stairs locations.

 

 

 

 

 

H

 

Exit signage

 

Edge-lit LED exit sign by Liteforms (DUAL LITE)

 

9


--------------------------------------------------------------------------------


 

Lab Area

 

I

 

Type:

 

1’ x 4’ recessed direct/indirect fluorescent

 

 

Manufacturer:

 

Lightolier

 

 

Model:

 

Alter High Efficiency QHEIGPFOP232

 

 

Location:

 

In general lab locations

 

 

 

 

 

J

 

Type:

 

Recessed 1’ x 4’ Lay-in Fluorescent light fixture with seal gasket (in area
required)

 

 

Manufacturer:

 

Kleenseal KTR 100 featherweight series

 

 

Model:

 

K-1-142-F32 G6 AP3-1

 

 

Location:

 

In specialty lab locations

 

10


--------------------------------------------------------------------------------


Specialty Lab Finishes

1.

Vivarium Facility:

 

 

 

 

 

 

 

Floor:

 

Versacolor aggregate filled polymer floor system, X-5 Series (or equal)

(Multi-part epoxy resin/aggregate floor)

 

Floor (alt. option):

 

TBD

 

Wall:

 

Gyp. Bd. wall with epoxy paint finish

 

Ceiling:

 

CL-3: 5/8” gyp. Bd. Ceiling with epoxy paint finish. Service access

panels to be located wherever required

 

Casework:

 

All caseworks in vivarium are to be metal with (LabTops or equal) 1” solid black
epoxy countertop.

 

Lighting:

 

Recessed 1’x 4’ Lay-in Fluorescent light fixture with seal gasket

(in area required)

Manufacturer: Kleenseal KTR 100 featherweight series

Model: K-1-142-F32 J6 AP3-1

 

 

 

 

2.

Cage-wash Area

 

 

 

 

 

 

 

Floor/Wall:

 

Glass Fiber Reinforced epoxy, Tnemec System 280.

 

Floor Pit:

 

Harris Chemicals, U-Crete, HP-Q or Poly-Spec Flow Crete.

 

Sewage Sumps:

 

NovoRez 351: Epoxy wall/floor

 

Ceiling:

 

CL-3: 5/8” gyp. Bd. Ceiling with desco-glaze paint finish. Service access

panels to be located wherever required

 

Casework:

 

All caseworks in cage-wash area are to be metal with (LabTops or equal)

1” solid black epoxy countertop.

 

Lighting:

 

Recessed 1’x 4’ Lay-in Fluorescent light fixture with seal gasket

(in area required)

Manufacturer: Kleenseal KTR 100 featherweight series

Model: K-1-142-F32 J6 AP3-1

 

General Notes to all tenants

1.

All tenants are to provide with new equipments/millwork Lab bench and casework.

 

 

2.

All lab equipment which required steam operation shall be self-generated.

 

11


--------------------------------------------------------------------------------


EXHIBIT B

GMP PROPOSAL

 


--------------------------------------------------------------------------------


BMR-7 Graphics Drive LLC

17140 Bernardo Center Drive, Suite 222

San Diego, California 92128

Phone: (858) 485-9840

Facsimile: (858) 485-9843

Mr. Scott Horvitz

Chief Financial Officer

 

October 25, 2006

Linguagen Corporation

2005 Eastpark Blvd.

Cranbury, NJ 08512-3515

RE: 7 Graphics Drive, Ewing, NJ

Dear Scott:

As a follow up on our conversations and pursuant to our Lease Agreement, as
amended, attached please find our Guaranteed Maximum Price (GMP) proposal for
your review.  Please find a summary of the anticipated costs and fees below:

Linguagen’s TI Estimate (per attached Basis of Estimate Summary)

 

$

3,362,015

 

Less: Construction Contingency

 

(146,407

)

Subtotal

 

3,215,608

 

BioMed Realty Trust Management Fee (3%)

 

96,468

 

Guaranteed Maximum Price

 

3,312,076

 

Estimated Design fees

 

175,027

*

Total Estimated TI Draw

 

$

3,487,103

 

--------------------------------------------------------------------------------

*                    To date, Linguagen has submitted documentation covering
$163,586 of the estimated design fees

The above referenced amounts are subject to change per mutually agreed upon
additive and deductive change orders incurred during the construction phase of
this project.  We look forward to initiating the construction phase of this
project.  Please call if you have questions or comments (858) 248-5207.

Sincerely,

/s/ William D. Hunter

William D. Hunter

Attachments:

·                  1st Amendment to Linguagen Lease

·                  BioMed Standards & Finishes (Exhibit A)

·                  Guaranteed Maximum Price Proposal for BMR-Linguagen Protecs
Proposal Number: 1297PAC06.1 Date of last modification 10/25/06 (Exhibit B)

 


--------------------------------------------------------------------------------


[g77303qi10i001.jpg] 


Guaranteed Maximum

Price

 

 

Professional Turnkey

 

Proposal for BMR -

Engineering

 

Linguagen

and Construction

 

Ewing, New Jersey

Services

 

 

 

[g77303qi10i002.jpg]

 

 

 

 

ProTecs Proposal Number:

1297PAC06.I

 

 

 

Date of Issue: May 23, 2006

Revised: July 12, 2006

Revised: August 11, 2006

Modified: August 18, 2006

Revised: September 22, 2006

Modified: October 2, 2006

Modified: October 25, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

1.0

 

EXECUTIVE SUMMARY

 

 

 

 

 

 

 

1.1

 

Overview

 

 

1.2

 

Key Issues for Project Success

 

 

1.3

 

Delivery Strategy

 

 

 

 

 

2.0

 

PROJECT SCOPE

 

 

 

 

 

 

 

2.1

 

Architectural / Structural

 

 

2.2

 

HVAC & Plumbing

 

 

2.3

 

Electrical

 

 

 

 

 

3.0

 

CLARlFICATIONS AND ASSUMPTIONS

 

 

 

 

 

4.0

 

COMMERCIAL TERMS

 

 

 

 

 

 

 

4.1

 

Guaranteed Maximum Price

 

 

 

 

 

5.0

 

MILESTONE SCHEDULE

 

 

 

 

 

6.0

 

APPENDIX

 

 

 

 

 

 

 

6.1

 

Drawing / Document List

 

 

6.2

 

ProTecs Project Team

 

1720 Walton Road   Blue Bell PA. 19422

P: (610) 941-5988    F: (610) 941-5330

www.protecsinc.com

2


--------------------------------------------------------------------------------


1.0          Executive Summary

1.1          Overview

BioMed Realty Trust has requested that ProTecs develop the Guaranteed Maximum
Price ($GMP) proposal for the renovation project located at 7 Graphics Drive in
Ewing, New Jersey, in order to accommodate their new tenant, Linguagen. This
proposal was generated based on the Revision 2 drawings as prepared by
Architecture Plus dated July 26, 2006 and Becht Engineering drawings Revision 3
dated August 1, 2006. As part of this presentation, ProTecs has developed the
following $GMP proposal for the described construction scope of work.

This project is based upon the fitout of approximately 17,500 square foot of new
tenant space, within the existing shell area. This includes all structural,
architectural, mechanical and electrical upgrades as denoted on the design
documents for the new lab and office space to be occupied by Linguagen. A
detailed description of the various systems upgrades follows. This project is to
commence immediately, and will require an accelerated submittal and shop drawing
review period, with construction activities starting in the middle of October
2006, with an anticipated completion by mid March 2007. ProTecs has included a
preliminary construction schedule with this document.

This GMP proposal includes all management, supervision, equipment, labor, and
materials for all construction field activities required to furnish and install
systems as depicted on the bid documents identified above and noted in this
document.

Following is a detailed description of our proposal including delivery strategy,
component summary, proposed commercial terms, and a preliminary schedule.

1.2          Key Issues for Project Success

The successful delivery of a technically driven project is a complex endeavor.
ProTecs is up to the challenge since this is our chosen area of expertise and
daily practice. This project has multiple critical issues, which must be clearly
addressed in order to achieve the programs objectives. The discussion, which
follows, offers insights on a proposed project approach.

3


--------------------------------------------------------------------------------


1.2.1       Quality

This project requires exceptional attention to detail in order to deliver a
facility, which meets performance requirements and the necessary conformance and
compliance requirements imposed on the project from federal, state, and local
authorities. Our team is extensively skilled and knowledgeable of laboratory and
related technologies and is capable of translating BioMed Realty Trust and
Linguagen requirements into effective facility solutions.

ProTecs has successfully completed several hundred million dollars of
pharmaceutical and laboratory facilities over the past few years; all of which
have been successful in their achievement of business and technical objectives.

1.2.2       Speed

This project’s objectives must be accomplished within a fixed budget while being
cognizant of calendar time. We have confidence in our abilities to successfully
meet these objectives. This project is well within our capabilities to totally
support, not only from a technical standpoint, but also from in-house resources.
We believe having the right talent is essential to meeting this project’s need
for timely achievement of deadlines. Since we are design/builders, we are
routinely involved with speed critical projects and our entire team routinely
works quickly and efficiently toward our clients’ objectives. This project is a
good fit for our team. As ProTecs construction team is poised to support this
challenging construction schedule.

1.2.3       Technology

Implementing sophisticated processing technologies within a challenging building
environment for laboratory and safety compliance is a considerable design
challenge. Only firms with extensive practical experience can achieve these
technical objectives. ProTecs is up to the challenge. Our practice is
specifically focused on pharmaceutical manufacturing and laboratory projects.
During the last fourteen years we have been involved with many multiple product
manufacturing facilities and pilot plants, as well as a full range of design,
build, and validation assignments of laboratory facilities. Our

4


--------------------------------------------------------------------------------


staff is deeply skilled and experienced in these endeavors and we have truly
relevant experience and knowledge to bring to this project.

Our team of in-house expert staff will review the existing design documents for
constructability, cost effectiveness and commissioning aspects throughout the
bidding and construction process. This project is a great opportunity for
ProTecs to demonstrate our skills and commitment.

1.2.4       Leadership

Achieving technical and business objectives for this project requires teamwork.
Tight coordination, clear responsibilities, and excellent communication are
essential on this project if we are to achieve its goals and meet the challenges
ahead. ProTecs understands these dynamics and has demonstrated success in
becoming a vital part of owner’s teams under these demanding circumstances. We
are leaders in our field and have an excellent grasp of our role and
responsibilities on this project. We pledge our total corporate commitment on
this project. Decisions will be streamlined and support will be solid and
timely. We will share all decisions with a strong sense of professionalism and
purpose, and are prepared to work with Architecture Plus and Becht Engineering
to streamline and expedite the submittal review process.

1.3          Delivery Strategies

Based on the information provided and the pre-bid walk through of the site,
ProTecs recommends that BMR / Linguagen use the methodology below to deliver
this project. ProTecs believes that a three phase approach will work best. We
believe proceeding in the fashion outlined below will lead to the most cost
effective and timely delivery of this project.

Phase 1                                                     Consists of
procuring all long lead equipment, and expediting all submittals and shop
drawings in order to allow for timely deliveries.

5


--------------------------------------------------------------------------------


Phase 2                                                     ProTecs will execute
construction activities in an expeditious manner. This includes all underground
piping, exterior wall modifications, structural modifications, MEP and HVAC
rough-in, architectural finishes, installation of equipment and casework, and
modifications to existing systems.

Phase 3                                                     This phase consists
of ProTecs performing system start-up and commissioning, final punchlist,
inspections, and allowing BMR / Linguagen to move furniture and equipment into
the newly renovated areas. System start up and commissioning will be completed
prior to CO being issued.

6


--------------------------------------------------------------------------------


2.0          PROJECT SCOPE

2.1          Architectural/Structural

·                          Remainder of demolition not completed by THG
Builders.

·                          Sawcutting of floor and restoration to accommodate
underground piping and new footing installation for new mezzanine.

·                          Sawcut and restoration of parking lot for new
emergency generator utility trench. New pads/supports for new generator and
relocated, existing chiller.

·                          Modifications to existing exterior wall for new
windows and glazing, including needle beam and supports. New storefront doors as
shown.

·                          Relocation of existing stairs to existing mezzanine
area.

·                          New structural mezzanine as depicted.

·                          Structural framing and reinforcing for new HVAC
equipment and penetrations.

·                          New walls including framing and drywall, and new
doors, frames and hardware.

·                          New ceiling systems (GWB & Acoustical) and supports
as depicted.

·                          New flooring, including vinyl, ceramic tile, carpet
and epoxy flooring as shown.

·                          New laboratory casework and hoods.

·                          New millwork, accessories and partitions for bathroom
and galley areas.

·                          All interior painting and finishes.

·                          Roofing cutting and patching for new work, including
sealing of penetrations.

2.2          Mechanical

·                          Sanitary and vent piping as depicted in design
documents.

·                          New piping systems including cold water, hot water,
natural gas, lab compressed air.

·                          New plumbing fixtures as shown, including laboratory
sinks.

·                          Chilled water and hot water piping systems as
depicted, including pumps and tanks.

·                          New HVAC duct systems, including all dampers and
diffusers.

·                          Furnish and install of new boiler, pumps, coils,
fans, rooftop units and air handling units.

·                          Demolition of existing and supply / install of new
chiller.

·                          Automatic Temperature Controls and balancing of the
air and hydronic systems is included in this scope.

7


--------------------------------------------------------------------------------


·                          Installation and calculations for new sprinkler
system, including modifications to existing system.

2.3          Electrical

·                          Power feeders, wiring and conduit to new and
relocated HVAC equipment.

·                          Power feeders, wiring and conduit for new receptacles
and devices.

·                          Electrical wiring and fixtures as depicted on
lighting plans.

·                          Fire devices and a working system as shown on
drawings and specifications.

·                          Furnish and install new panel boards and distribution
panels.

·                          Furnish and install new emergency generator,
including underground feeds.

 

8


--------------------------------------------------------------------------------


 

3.0          CLARIFICATIONS AND ASSUMPTIONS

The following represents a list of assumptions and clarifications used in
preparation of the estimate. It is noted that there may be adjustments to the
Estimate required based on the scope increase or decrease by the revised
documents and/or any changes to the following assumptions and clarifications:

·                  This proposal and all contents expressed herein are
confidential and privileged, and cannot be disclosed to parties outside of
ProTecs and BioMed Realty Trust without the specific written permission of
ProTecs. Dissemination, distribution, or copying of this document, or any
portion thereof by any party other than ProTecs is strictly prohibited.

·                  ProTecs general conditions include costs associated with the
Supervision and Management of procurement and construction activities through
out the duration of the project. The proposal is based on the work schedule
attached hereto and milestone dates identified therein. Any work associated with
General Conditions extending beyond the schedule indicated due to revisions
directed by the owner are not included.

·                  Fee is shown as a percentage of costs only for the overall
presentation of the costs. It remains to be a fixed amount for the given scope
whether there are cost savings on the project or otherwise. The fee for Owner
requested additional work will be calculated at the same percentage basis. If
the project scope increases, the fee and overhead also increase either at the
same percentage rate as the shown in the estimate breakdown or on the basis of
requirements dictated by the project schedule and job conditions–whichever is
applicable.

·                  ProTec services will be provided with a standard of care
similar to other professional service firms providing these services within the
region.

·                  There are neither Design nor Validation Scopes of Work
included in the attached $GMP Estimate.

·                  The state and local sales taxes are excluded for the project
and equipment (ProTecs or Owner furnished) item (all assumed to be non-taxable —
the owner is to provide required exemption forms).

·                  The building permit was submitted by others but will be paid
for by ProTecs. The cost has been included in the $GMP.

·                  Builders risk insurance is by BioMed Realty Trust. The
deductible limited for ProTecs will be $5,000.

·                  Payment and performance bonds costs are not included. These
can be added to the overall budget if requested by the Owner.

9


--------------------------------------------------------------------------------


·                  The estimate is based on working during normal hours, between
7:00 AM and 3:30 PM, during the week, Monday through Friday with the exception
of utility tie-into existing systems. Tie-in work is anticipated to be done
during off hours. No additional shift work or overtime has been included.

·                  The construction is based on the known code requirements. Any
requirements above and beyond these standards that may be required by the
Owner’s insurance provider are not included as part of this work. ProTecs has
included costs only for those items clearly designed and depicted/defined on the
contract drawings. Additional code requirements by the insurance carrier,
township, etc. are not included. ProTecs expects the design to reflect and show
all code requirements, and “implied” code items are not included.

·                  All unit costs identified as “ALLOW’ or “ALLOWANCE ITEM”
represent an allowance for that particular line item that is the maximum
financial responsibility of ProTecs within the estimate. Any costs for any line
item with unit cost of in excess of the indicated amount is not included.

·                  A dedicated fire watch service during the construction
process is not included.

·                  ProTecs has included rigging, handling and freight costs only
for those items, which are listed to be furnished by ProTecs and their
subcontractors.

·                  Factory/Shop Inspections and tests by ProTecs are not
included.

·                  Site security, temporary site lighting other than for
emergency egress and construction activities, etc. during the course of
construction, is not included.

·                  Utilities:

·                                          ProTecs assumes that all the existing
utilities to which we are tying into are functioning properly and will remain
fully functional, and not be clogged, blocked or require modification beyond
what is indicated on the Owner furnished documents.

·                                          It is assumed that the
size/capacity/pressure of the existing utilities are adequate, are in acceptable
condition, and working properly.

·                                          The estimate does not include any
remedial work to existing systems, unless otherwise shown.

·                  Landscaping is not included.

·                  Subsurface investigation is excluded. It is assumed that any
unknown underground utilities, tanks, structures etc. that need to be removed or
modified will be the responsibility of the Owner. Electronic scanning of the
building slab is included.

·                  Removal of hazardous material such as asbestos, lead paint,
PCB, radio active material, potent dust laden equipment, devices and utilities,
underground tanks, etc. is not included. These materials have to be addressed if
and when encountered during the course of the work. Unless otherwise indicated,
ProTecs has not included any special construction to house hazardous, solvent,
or flammable substances.

·                  Temporary fencing for “lay-down” areas or site storage areas
is not included in this estimate unless required by ProTecs.

10


--------------------------------------------------------------------------------


·                  Temporary lay down areas are assumed within the building and
in the parking space in the back of the building

·                  Environmental services including permitting and
monitoring/addressing of air and waste discharges are not included unless stated
otherwise in the estimate. Any wastewater treatment systems are excluded and
have been discounted from the $GMP. ProTecs is carrying a lime item for air and
waste water assessment to be done by Tom Kilti. This is a place holder for the
sum of money and the service will be contracted by the owner directly.

·                  Trade remobilization other than what is required by the
project schedule and associated staging and phasing is not included. Unscheduled
Project Shutdowns (other than the ones spelled out in the project schedule) are
not included from this estimate. ProTecs assumes all work will occur
simultaneously.

·                  ProTecs has included fire extinguisher cabinets and fire
extinguishers as shown.

·                  Room signage is included, where shown.

·                  ProTecs has included $2,500 for window treatments and blinds.
None have been specified yet, but will comply with building standards.

·                  Supply, install and utility hook-up of office furniture and
cubicles are excluded from this estimate. The power wire has been included to a
junction box as specified on the drawings. The actual furniture hook up from the
box to the furniture is by others.

·                  Enclosure/screen wall to conceal the exterior
mechanical/electrica1 equipment from the view is not included.

·                  Painting of exterior gas piping per specification has been
included. No other exposed utilities will be painted.

·                  Steel testing, e.g. visual field welding and bolt torquing is
included in accordance with the structural drawings. Any testing of metals for
strength including x-ray testing for welds is not included.

·                  Spray fireproofing of the steel structure is not included.

·                  Room Particulate and Pressure Monitoring systems are not
included.

·                  Temporary heating may be needed and would be billed on a cost
plus basis. 3 months of temporary heating has been included in the $GMP.
Utilities will be paid by the owner.

·                  Intercom system is excluded.

·                  Telecommunication system is excluded. Raceway conduit from a
wall back box to the ceiling plenum is included. All other raceway systems have
been excluded. It is understood that the owner will be contracting with the same
contractor as the apparent low bidder for the electric and the work will be
conducted at the same time as the general construction. ProTecs will coordinate
the installation of the telecommunications wire.

·                  New neutralization pit installation and associated concrete
is excluded and has been credited to the $GMP.

·                  Sprinkler system is assumed to have adequate capacity.
Replacement of standpipes,

11


--------------------------------------------------------------------------------


sprinkler mains, and main fire protection components are not included. No
sprinkler work in the Warehouse Space is included. Sprinkler coverage is
provided in the labs, office and cleanroom areas (as indicated on the drawings).
Sprinklers will be installed in a symmetrical pattern but not necessarily in the
center of all ceiling tiles. New hydraulic calculations are included. (add $9500
for center of tile installation)

·                  Adequate and approved water supply to support the demand of
the potable water system is available and furnished by others.

·                  CCTV is not included

·                  ProTecs has included cost for the Ar and N2 lab gas piping as
shown on the fax from architecture plus dated May 12, 2006, and now included in
the revised contract drawings. ProTecs excludes CO2 piping from this scope.

·                  The space currently has lighting high in the space. This
lighting is assumed to remain. Where the lighting is over unfinished areas like
the warehouse, the existing lighting will remain and be used to light the area.
Where lighting is installed over a finished area the lighting will be
recircuited so that they can be turned off.

·                  The $GMP clarifications and assumptions are to be used in
conjunction with the plans and specifications. They are meant to fill in gaps in
the scope documents and clarify “Catch All Phrases”.

·                  Compressed air filter certifications are not included. Fume
hoods and HEPA filter certifications are excluded.

·                  ProTecs included the RO/DI water systems but not the
Millipore units or final polishing units. This is based upon the HYDRO quote
405S11-0 dated Aug. 10, 2006 provided to us by owner.

·                  The proposal is based on the work schedule attached hereto
and milestone dates identified therein. Schedule will be provided in Primavera
format after contract is awarded.

·                  The contingency is exclusively meant to pay for all the cost
associated with estimating variances. The purpose of the contingency, however,
is not to pay for additional work requests or scope adjustments by the Owner or
cost associated with force majeure (i.e. Acts of God, labor strife, strikes,
etc.). Linguagen will have the right to view all cost associated with the
contingency line item. No funds identified as contingency will be expended
without authorization of the owner. In an effort to maintain schedule both
verbal and written forms of authorization via phone, fax and e-mails will be
acceptable. All approvals will be followed up in writing.

·                  ProTecs’ standard one-year warranty on labor and materials
are provided. Any standard manufacturers extended warranties and guarantees will
be passed along to either/or both BMR and Linguagen. Any additional warranty
requirements beyond these terms have not been included in this $GMP and could be
purchased direct by either BMR or Liguagen. Any equipment/system failure due to
lack of proper maintenance is excluded

 

12


--------------------------------------------------------------------------------


from ProTecs responsibility.

·                  Our proposal is based on mutually agreed terms and contract
documents. ProTecs assumes terms similar to our previous construction project
would be enforced.

·                  We have not included any allowance for cost impacts or
escalation in regard to the current issues with shortages of steel and related
products, materials, and equipment (steel, reinforcing bar, conduit, piping,
chiller, boiler, electrical gear, etc.). Any cost impacts related to this issue
past the $GMP guarantee date of 10/09/2006 will be addressed as an adjustment to
the project scope, as necessary.

·                  Construction schedule is based on no delays due to weather,
municipal permits, or inspections.

·                  Installation of the telephone/data and PA systems are not
included. ProTecs has carried $26,000.00 for security and card reader systems
based upon quote received from the preferred vendor.

·                  ProTecs assumes vacuum pumps are by tenant, and are not
included.

·                  ProTecs has excluded laboratory equipment noted in table on
drawings CW-1 and CW-2, with exception to the fumehoods (F4-1, F4-2, F4-3) and
Jamestown safety cabinet (PL- 5) which are included.

·                  ProTecs has included $47,000 for one (1) Getinge steam
sterilizer Model 422LS based upon a quote PH0306-010 dated March 1, 2006
supplied by the owner. ProTecs has not included interconnect of components and
installation of factory supplied loose components due to limited information.
Setting of the steam sterilizer is included.

·                  ProTecs has included $26,883 plus $1200 for install by
factory rep. for one (1) Lancer 1400 UP glasswasher with Basic Basket based on a
quote 1403-06-03 dated March 1, 2006 provided by the owner. ProTecs has not
included interconnect of components and installation of factory supplied loose
components due to limited information. Setting of the glasswasher is included.
No Jet Racks have been included in this $GMP.

·                  It is understood the existing building shell will be of
adequate construction to support the mechanical. electrical and architectural
systems to be fumished under this scope of work and that no supplemental steel,
other than that shown on the current plans, will be required.

·                  Millwork is fabricated in open-shop environment.

·                  No paint above ceiling; firetape only.

·                  ProTecs has not included exterior signage. ProTecs has only
included interior signage for bathrooms. Interior room signs are not included.

·                  ProTecs does not include repair to existing MEP insulation.

·                  ProTecs will patch existing vapor barrier and install new
where disturbed. ProTecs does not include welding new barrier to existing.

·                  No warranty of guarantee of existing MEP systems is implied
or given.

·                  Balancing of HVAC systems is included however; ProTecs
excludes any specific

13


--------------------------------------------------------------------------------


fumehood testing (ASHRAE 100 etc.,).

·                  ProTecs has not included sprinkler coverage in ductwork or
within fumehoods.

·                  Any escalation due to market conditions from our proposal
expiration date has not been included in this $GMP.

·                  Revised structural drawings were not provided. This proposal
is based upon ProTecs using conventional means and methods to shore the outside
wall in lieu of the depicted shoring system on the drawings. In addition, as
previously stated the waste neutralization pit will not be installed.

·                  ProTecs will coordinate pressure requirements with the
subcontractor for the gas meter upgrade to ensure proper pressure is supplied.

·                  The (5) year compressor, parts only warranty is included.

·                  Removal of existing chiller pier foundations is included.
Patching of paving is also included.

·                  Supply and install of new 105 ton chiller (carrier) has been
included in the $GMP. Removal and disposal of existing chiller by others.

·                  Setting of gas meters is by PSEG contracted by owner or payee
of service.

14


--------------------------------------------------------------------------------


4.0          COMMERCIAL TERMS

ProTecs proposes to provide the above-described professional construction
services for a guaranteed maximum price of Three Million Seven Hundred Ninety
Six Thousand and Thirty Eight Dollars ($3,796,038.00).

Work can commence immediately upon receiving written authorization to proceed or
a purchase order. Our services will be invoiced monthly based on the percent of
completion and are payable upon receipt. A division breakdown for these costs is
provided within the attached estimate.

This proposal is valid until October 3lst, 2006. If the services of ProTecs do
not commence, or are stopped for a period of thirty (30) days through no act or
fault of ProTecs, ProTecs may elect to renegotiate the terms of this agreement
to reflect changes in project scope, schedule and fee schedules.

Any changes made to this proposal do not constitute an agreement. Both parties
in writing must approve all changes. If you accept this proposal, please sign
one copy and return it to ProTecs.

 

PROTECS, INC.

 

 

ACCEPTED BY:

PROTECS PROPOSAL NO.: 1297PAC06.1rev.4c BioMed Realty Trust

 

 

 

 

 

/s/ Christopher R. DiPaolo

 

 

Christopher R. DiPaolo

 

 

Principal

 

Date:

 

 

15


--------------------------------------------------------------------------------


BIOMED REALTY TRUST - LINGUAGEN
EWING, NJ
BASIS OF ESTIMATE
SUMMARY

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

ESTIMATED

 

TOTAL COST

 

TOTAL COST

 

DIVISION

 

DESCRIPTION

 

COSTS

 

(LINGUAGEN)

 

(BMR)

 

01

 

GENERAL CONDITIONS

 

$

231,151

 

$

195,478

 

$

34,673

 

02

 

SITE WORK

 

$

141,350

 

$

118,050

 

$

23,300

 

03

 

CONCRETE

 

$

84,200

 

$

78,700

 

$

5,500

 

04

 

MASONRY

 

$

34,800

 

$

0

 

$

34,800

 

05

 

METALS

 

$

407,600

 

$

172,300

 

$

235,300

 

 

 

Alternate #1 Provide Alternate Steel Shoring

 

$

(139,000

)

 

 

$

(139,000

)

06

 

CARPENTRY

 

$

43,710

 

$

36,954

 

$

6,756

 

07

 

THERMAL & MOISTURE PROTECTION

 

$ 

42,070

 

$ 

38,570

 

$ 

3,500

 

08

 

DOORS AND WINDOWS

 

$

110,025

 

$

52,430

 

$

57,595

 

09

 

FINISHES

 

$

498,223

 

$

498,223

 

$

0

 

10

 

SPECIALTIES

 

$

1,000

 

$

1,000

 

$

0

 

11

 

EQUIPMENT

 

$

0

 

$

0

 

$

0

 

12

 

FURNISHINGS

 

$

224,346

 

$

224,346

 

$

0

 

13

 

SPECIAL CONSTRUCTION

 

$

0

 

$

0

 

$

0

 

14

 

CONVEYING SYSTEMS

 

$

0

 

$

0

 

$

0

 

15

 

MECHANICAL

 

$

1,139,463

 

$

1,129,963

 

$

9,500

 

 

 

Alternate #1 - Add for Underground Sanitary Line

 

$

12,000

 

$

0

 

$

12,000

 

 

 

Alternate #2 - Add or 3 months of Temp, Heat

 

$

16,000

 

$

16,000

 

$

0

 

16

 

ELECTRICAL

 

$

486,935

 

$

410,485

 

$

76,450

 

17

 

PROCESS

 

$

0

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

81

 

INSURANCE & WARRANTY

 

$

36,171

 

$

30,745

 

$

5,426

 

81

 

PERMITS

 

$

27,100

 

$

23,035

 

$

4,065

 

 

 

Alternate #1 - Add for Wastewater Permits

 

$

4,500

 

$

0

 

$

4,500

 

82

 

COMMISSIONING

 

$

10,000

 

$

8,000

 

$

2,000

 

83

 

ENGINEERING AND DESIGN

 

$

0

 

$

0

 

$

0

 

84

 

OVERHEAD/FEE

 

$

212,150

 

$

180,328

 

$

31,823

 

85

 

VALIDATION

 

$

0

 

$

0

 

$

0

 

 

 

CURRENT TOTAL

 

$

3,623,794

 

$

3,215,608

 

$

408,187

 

 

 

 

 

 

 

 

 

 

 

80

 

CONTINGENCY

 

$

172,244

 

$

146,407

 

$

25,837

 

 

 

 

 

 

 

 

 

 

 

 

 

GMP Total w/ Contingency

 

$

3,796,038

 

$

3,362,015

 

$

434,023

 

 


--------------------------------------------------------------------------------


PROTEC, INC.

 

BIOMED REALTY TRUST - LINGUAGEN

ESTIMATING

 

EWING, NJ

 

 

DETAILED ESTIMATE

 

COST CODE

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

TOTAL COST
(LINGUAGEN)

 

TOTAL COST
(SMR)

 

 

 

01-000000

 

GENERAL CONDITIONS

 

 

 

 

 

 

 

$

0

 

 

 

 

 

 

 

01-004000

 

Telephone - Toll Calls

 

5

 

MO

 

$

250.00

 

$

1,250

 

$

1,063

 

$

185

 

Pro-Rated

 

01-005000

 

Computers/Network

 

5

 

MO

 

$

100.00

 

$

500

 

$

425

 

$

75

 

Pro-Rated

 

01-006000

 

Reimbursables

 

5

 

MO

 

$

1,600.00

 

$

8,000

 

$

6,800

 

$

1,200

 

Pro-Rated

 

01-025000

 

Safety

 

5

 

MO

 

$

650.00

 

$

3,250

 

$

2,783

 

$

488

 

Pro-Rated

 

01-038000

 

Pre-Construction Coordination

 

1

 

LS

 

$

12,600.00

 

$

12,500

 

$

10,825

 

$

1,875

 

Pro-Rated

 

01-039000

 

Pre-Construction Estimating

 

1

 

LS

 

$

16,101.00

 

$

16,101

 

$

13,685

 

$

2,415

 

Pro-Rated

 

01-041000

 

Construction Project Coordination

 

1

 

LS

 

$

7,500.00

 

$

7,500

 

$

6,375

 

$

1,125

 

Pro-Rated

 

01-047000

 

Superintendant

 

21

 

WKS

 

$

3,800.00

 

$

79,800

 

$

67,830

 

$

11,970

 

Pro-Rated

 

01-048000

 

Project Manager

 

22

 

WKS

 

$

2,060.00

 

$

45,100

 

$

38,335

 

$

8,765

 

Pro-Rated

 

01-049000

 

Clerical Support

 

22

 

WKS

 

$

350.00

 

$

7,700

 

$

6,545

 

$

1,155

 

Pro-Rated

 

01-057000

 

Project Engineer (Home)

 

22

 

WKS

 

$

2,100.00

 

$

46,200

 

$

39,270

 

$

6,930

 

Pro-Rated

 

01-305000

 

Drawings and Prints

 

5

 

MO

 

$

250.00

 

$

1,250

 

$

1,063

 

$

188

 

Pro-Rated

 

01-306100

 

Counter and Postage

 

5

 

MO

 

$

200.00

 

$

1,000

 

$

850

 

$

150

 

Pro-Rated

 

01-775000

 

Punch Lists

 

1

 

LS

 

$

1,000.00

 

$

1,000

 

$

850

 

$

150

 

Pro-Rated

 

 

 

GENERAL CONDITIONS SUBTOTAL

 

 

 

 

 

 

 

$

231,151

 

$

196,475

 

$

34,673

 

 

 

 

 

DIVISION 2 - SITEWORK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02-000000

 

SITE WORK

 

 

 

 

 

 

 

$

0

 

 

 

 

 

 

 

02-002000

 

Dumpsters General

 

20

 

EA

 

$

650.00

 

$

13,000

 

$

13,000

 

$

0

 

 

 

02-002000

 

Dumpsters - Concrete and Demolition

 

3

 

EA

 

$

850.00

 

$

2,550

 

$

2,550

 

$

0

 

 

 

02-003000

 

Cleaning/Laborer

 

5

 

MO

 

$

5,000.00

 

$

25,000

 

$

21,250

 

$

3,750

 

Pro-Rated

 

02-004000

 

Temporary Protection

 

1

 

LS

 

$

3,500.00

 

$

3,500

 

$

3,500

 

$

0

 

 

 

02-004100

 

Temporary Enclosure (outside wall)

 

1

 

LS

 

$

6,800.00

 

$

5,800

 

$

0

 

$

5,800

 

 

 

02-004200

 

Temporary Floor Protection

 

1

 

LS

 

$

2,500.00

 

$

2,500

 

$

2,500

 

$

0

 

 

 

02-006000

 

Field Office

 

5

 

MO

 

$

800.00

 

$

4,000

 

$

3,400

 

$

800

 

Pro-Rated

 

02-007000

 

Sanitary Facilities

 

20

 

WKS

 

$

150.00

 

$

3,000

 

$

2,560

 

$

450

 

Pro-Rated

 

02-013000

 

Final Cleaning

 

1

 

LS

 

$

12,000.00

 

$

12,000

 

$

10,200

 

$

1,500

 

Pro-Rated

 

02-015000

 

Small Tools and Equipment

 

1

 

LS

 

$

3,500.00

 

$

3,500

 

$

2,975

 

$

825

 

Pro-Rated

 

02-210000

 

Subsurface Investigation of Floor

 

1

 

LS

 

$

3,000.00

 

$

3,000

 

$

3,000

 

$

0

 

 

 

02-999000

 

Scaffolding and Platforms

 

1

 

LS

 

$

52,500.00

 

$

82,500

 

$

53,125

 

$

9,375

 

Pro-Rated

 

 

 

SITE WORK SUBTOTAL

 

 

 

 

 

 

 

$

141,350

 

$

118,050

 

$

23,300

 

 

 

 

 

DIVISION 3 - CONCRETE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

03-000000

 

CONCRETE

 

1

 

LS

 

$

89,000.00

 

$

69,000

 

$

68,500

 

$

0

 

 

 

03-000001

 

Slab cut and replace at 5 Line/D.58 E, and 5 Line/ D.5 and E

 

 

 

 

 

 

 

 

 

$

0

 

$

500

 

 

 

03-999999

 

Remove Neutralization Pit

 

1

 

LS

 

$

(9,800.00

)

$

(9,800

)

$

(9,800

)

$

0

 

 

 

03-999999

 

Demolition of Existing Chiller Pad and Foundation

 

1

 

LS

 

$

5,000.00

 

$

5,000

 

$

0

 

$

5,000

 

 

 

 

 

CONCRETE SUBTOTAL

 

 

 

 

 

 

 

$

84,2000

 

$

78,780

 

$

5,500

 

 

 

 

 

DIVISION 4 - MASONRY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

04-000000

 

MASONRY

 

1

 

LS

 

$

34,800.00

 

$

34,800

 

$

0

 

$

34,800

 

 

 

04-000001

 

Shoring of Outside wall

 

1

 

LS

 

Included

 

 

 

$

0

 

included in Above

 

 

 

 

 

MASONRY SUBTOTAL

 

 

 

 

 

 

 

$

34,8000

 

$

0

 

$

34,800

 

 

 

 

 

DIVISION 5 - METALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05-000000

 

Misc. METALS

 

1

 

LS

 

$

170,600.00

 

$

170,600

 

$

170,600

 

$

0

 

 

 

05-000001

 

Windbracing and tube lintels along E line

 

1

 

LS

 

$

235,000.00

 

$

235,000

 

$

0

 

$

235,000

 

 

 

05-550000

 

Stair Treads and Nosings

 

0

 

LS

 

$

9,900.00

 

$

0

 

$

0

 

$

0

 

 

 

05-990000

 

Structural Submittal/RFI’s

 

1

 

LS

 

$

2,000.00

 

$

2,000

 

$

1,700

 

$

300

 

Pro-Rated

 

 

 

METALS SUBTOTAL

 

 

 

 

 

 

 

$

407,600

 

$

172,300

 

$

235,000

 

 

 

 

 

DIVISON 6 - CARPENTRY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06-000000

 

CARPENTRY

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

 

 

06-220000

 

Millwork

 

1

 

LS

 

$

36,954.00

 

$

36,954

 

$

36,954

 

$

0

 

 

 

06-220001

 

Add Corian Tops

 

1

 

LS

 

$

6,758.00

 

$

8,756

 

$

0

 

$

6,756

 

 

 

 

 

CARPENTRY SUBTOTAL

 

 

 

 

 

 

 

$

43,710

 

$

36,954

 

$

6,758

 

 

 

 

 

DIVISION 7 - THERMAL AND MOISTURE PROTECTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07-000000

 

THERMAL & MOISTURE PROTECTION

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

 

 

07-500200

 

Roofing With Flashing

 

1

 

LS

 

$

38,570.00

 

$

38,570

 

$

38,570

 

$

0

 

 

 

07-824000

 

Sealants for exterior Windows

 

1

 

LS

 

$

3,500.00

 

$

3,500

 

$

0

 

$

3,500

 

 

 

 

 

THERMAL AND MOISTURE PROTECTION SUBTOTAL

 

 

 

 

 

 

 

$

42,070,

 

$

38,570

 

$

3,500

 

 

 

 

 

DIVISON 8 - DOORS AND WINDOWS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08-000000

 

DOORS AND WINDOWS

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

 

 

08-100100

 

Doors

 

1

 

LS

 

$

42,250.00

 

$

42,250

 

$

42,250

 

$

0

 

 

 

08-111000

 

H M Steel Doors and Frames

 

1

 

LS

 

$

0.00

 

INCLUDED

 

$

0

 

$

0

 

 

 

08-800000

 

Glazing Interior

 

1

 

LS

 

$

10,180.00

 

$

10,180

 

$

10,160

 

$

0

 

 

 

08-800001

 

Glazing Exterior

 

1

 

LS

 

$

57,585.00

 

$

57,595

 

$

0

 

$

57,595

 

 

 

 

 

DOORS AND WINDOWS SUBTOTAL

 

 

 

 

 

 

 

$

110,025

 

$

52,430

 

$

57,595

 

 

 

 

 

DIVISION 9 - FINISHES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09-000000

 

FINISHES

 

1

 

LS

 

$

326,353.00

 

$

325,353

 

$

326,353

 

$

0

 

 

 

09-310000

 

Ceramic Tile

 

1

 

LS

 

$

25,400.00

 

$

26,400

 

$

26,400

 

$

0

 

 

 

09-653100

 

VCT

 

1

 

LS

 

$

50,830.00

 

$

50,830

 

$

50,830

 

$

0

 

 

 

 

 


--------------------------------------------------------------------------------


COST CODE

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

TOTAL COST 
(LINGUAGEN)

 

TOTAL COST 
(BMR)

 

09-653200

 

VCT Floor and Vinyl Base

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

09-675300

 

Painted Epoxy Flooring

 

1

 

LS

 

$

36,700.00

 

$

36,700

 

$

36,700

 

$

0

 

09-880000

 

Carpet

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

09-770200

 

Corner Guards - Install

 

1

 

LS

 

$

4,000.00

 

$

4,000

 

$

4,000

 

$

0

 

09-770300

 

Corner Guards

 

1

 

LS

 

$

4,030.00

 

$

4,030

 

$

4,030

 

$

0

 

09-900000

 

Painting

 

1

 

LS

 

$

32,885.00

 

$

32,885

 

$

32,885

 

$

0

 

09-995000

 

Architectual Submittals/RFI’s

 

1

 

LS

 

$

3,000.00

 

$

3,000

 

$

3,000

 

$

0

 

09-999999

 

Remove Stair Nosing

 

0

 

LS

 

$

(9,900.00

)

$

0

 

 

 

$

0

 

09-999999

 

Bead Blasting

 

1

 

LS

 

$

14,025.00

 

$

14,025

 

$

14,025

 

$

0

 

 

 

FINISHES
SUBTOTAL

 

 

$

498,223

 

$

498,223

 

$

0

 

 

 

DIVISION 10
SPECIALTIES

 

 

 

 

 

 

 

 

 

 

10-000000

 

SPECIALTIES

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

10-100000

 

Projection Screens

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

10-522000

 

Fire Extinguishers

 

1

 

LS

 

$

1,000.00

 

$

1,000

 

$

1,000

 

$

0

 

10-522100

 

Fire Exiting Cabinets & Access

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

 

 

SPECIALTIES
SUBTOTAL

 

 

$

1,000

 

$

1,000

 

$

0

 

 

 

DIVISION 11
EQUIPMENT

 

 

 

 

 

 

 

 

 

 

11-000000

 

EQUIPMENT

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

 

 

EQUIPMENT
SUBTOTAL

 

 

$

0

 

$

0

 

$

0

 

 

 

DIVISION 12
FURNISHINGS

 

 

 

 

 

 

 

 

 

12-000000

 

FURNISHINGS

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

12-300000

 

Casework

 

1

 

LS

 

$

146,763.00

 

$

146,763

 

$

146,763

 

$

0

 

12-490000

 

Window Treatments

 

1

 

LS

 

$

2,5000.00

 

$

2,500

 

$

2,500

 

$

0

 

12-908000

 

Sterilizer

 

1

 

LS

 

$

47,000.00

 

$

47,000

 

$

47,000

 

$

0

 

12-911000

 

Glass Washer - Furnish

 

1

 

LS

 

$

26,883.00

 

$

26,883

 

$

26,883

 

$

0

 

12-911000

 

Glass Washer - Install

 

1

 

LS

 

$

1,200.00

 

$

1,200

 

$

1,200

 

$

0

 

 

 

FURNISHINGS
SUBTOTAL

 

 

$

224,346

 

$

224,346

 

$

0

 

 

 

DIVISION 13
SPECIAL
CONSTRUCTION

 

 

 

 

 

 

 

 

13-000000

 

SPECIAL
CONSTRUCTION

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

 

 

SPECIAL
CONSTRUCTION
SUBTOTAL

$

0

 

$

0

 

$

0

 

 

 

DIVISION 14
CONVEYING SYSTEMS

 

 

 

 

 

 

 

 

14-000000

 

CONVEYING SYSTEMS

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

 

 

CONVEYING
SYSTEMS
SUBTOTAL

$

0

 

$

0

 

$

0

 

 

 

DIVISION 15
MECHANICAL

 

 

 

 

 

 

 

 

 

15-000000

 

MECHANICAL

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

16-100000

 

Piping Systems

 

1

 

LS

 

$

439,000.00

 

$

439,000

 

$

439,000

 

$

0

 

15-110000

 

Valves

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

15-183300

 

HW Reheat Coils

 

1

 

LS

 

$

3,500.00

 

$

3,500

 

$

3,500

 

$

0

 

15-184000

 

Refrigerant Piping

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

15-211000

 

Air Compressors

 

1

 

LS

 

$

7,500.00

 

$

7,500

 

$

7,500

 

$

0

 

15-214100

 

Lab Gas Piping Systems (Ar & N2)

 

1

 

LS

 

$

15,000.00

 

INCLUDED

 

 

 

 

 

15-214200

 

Lab Gas Manifolds & Regulators

 

1

 

LS

 

$

3,500.00

 

$

3,500

 

$

3,500

 

$

0

 

15-300000

 

Fire Protection

 

1

 

LS

 

$

48,800.00

 

$

48,800

 

$

48,800

 

$

0

 

15-500000

 

Boilers

 

1

 

LS

 

$

22,300.00

 

$

22,300

 

$

22,300

 

$

0

 

15-600100

 

Chiller Test

 

1

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

15-720000

 

Air Handling Units

 

1

 

LS

 

$

41,000.00

 

$

41,000

 

$

41,000

 

$

0

 

15-720100

 

Install/TrimOutAirHandlingUnits

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

15-732100

 

Pkgd Rooftop HVAC Units

 

1

 

LS

 

$

28,000.00

 

$

28,000

 

$

28,000

 

$

0

 

15-810000

 

Ductwork Galvanized

 

1

 

LS

 

$

277,200.00

 

$

277,200

 

$

277,200

 

$

0

 

15-810300

 

Ductwork Pressure/Leak Testing

 

1

 

LS

 

$

5,400.00

 

$

5,400

 

$

5,400

 

$

0

 

15-811000

 

Duct Hangers & Supports

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

15-830000

 

Exhaust Fans

 

1

 

LS

 

$

9,800.00

 

$

9,800

 

$

9,800

 

$

0

 

15-900000

 

Controls and Instrumentation

 

1

 

LS

 

$

107,475.00

 

$

107,475

 

$

107,475

 

 

 

15-950000

 

Testing Adjusting & Balancing

 

1

 

LS

 

$

12,000.00

 

$

12,000

 

$

12,000

 

$

0

 

15-960000

 

Mechanical Submittals/RFI’s

 

1

 

LS

 

$

3,000.00

 

$

3,000

 

$

3,000

 

$

0

 

15-965000

 

Rigging

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

15-991000

 

Commissioning

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

15-991100

 

Start-up Assistance

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

15-999999

 

Chiller

 

1

 

LS

 

$

58,500.00

 

$

58,500

 

$

58,500

 

$

0

 

15-999999

 

Hydro DI Water System

 

1

 

LS

 

$

38,988.00

 

$

38,988

 

$

38,988

 

$

0

 

15-999999

 

Specified Mechanical Equipment

 

1

 

LS

 

$

24,000.00

 

$

24,000

 

$

24,000

 

$

0

 

15-999999

 

Exterior Natural Gas Piping

 

1

 

LS

 

$

9,500.00

 

$

9,500

 

$

0

 

$

9,500

 

 

 

MECHANICAL
SUBTOTAL

$

1,139,463

 

$

1,129,963

 

$

9,500

 

 

 

DIVISION 16
ELECTRICAL

 

 

 

 

 

 

 

 

 

16-000000

 

ELECTRICAL

 

1

 

LS

 

$

391,135.00

 

$

391,135

 

$

391,135

 

$

0

 

16-230000

 

Generators

 

1

 

LS

 

$

16,800.00

 

$

16,800

 

$

16,800

 

$

0

 

16-265000

 

Uninterruptible Power Systems

 

1

 

LS

 

$

0.00

 

NIC

 

 

 

 

 

16-740000

 

Telephone/Data Systems

 

1

 

LS

 

$

0.00

 

NIC

 

 

 

 

 

16-750000

 

Fire Alarm System

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

16-752000

 

Gas Alarm Systems

 

1

 

LS

 

$

0.00

 

NIC

 

 

 

 

 

16-760000

 

Security Systems/Card Readers

 

0

 

LS

 

$

26,000.00

 

Owner Supplied

 

 

 

 

 

16-761000

 

Access Control System

 

1

 

LS

 

$

0.00

 

INCLUDED

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


PROTECS, INC.

 

 

 

BIOMED REALTY TRUST—LINGUAGEN

ESTIMATING

 

 

 

EWING, NJ

 

 

 

 

DETAILED ESTIMATE

 

 

Cost Code

 

Description

 

Quantity

 

Unit

 

Unit Cost

 

Subtotal

 

Total Cost

 

Total Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Linguagen)

 

(BMR)

 

 

 

16-761000

 

Electrical to Panels in other Tenant space

 

1

 

LS

 

$

76,000.00

 

$

76,000

 

$

0

 

$

76,000

 

 

 

16-960000

 

Electrical Submittals/RFI’s

 

1

 

LS

 

$

3,000.00

 

$

3,000

 

$

2,550

 

$

450

 

Pro-Rated

 

 

 

ELECTRICAL
SUBTOTAL

 

$

486,935

 

$

410,485

 

$

76,450

 

 

 

DIVISION 17—PROCESS

 

17-000000

 

PROCESS

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

 

 

17-150000

 

Process Piping Systems–

 

0

 

LS

 

$

7,000.00

 

$

0

 

 

 

 

 

 

 

 

 

PROCESS
SUBTOTAL

 

$

0

 

$

0

 

$

0

 

 

 

 

DIVISION 80
CONTINGENCY

 

80-000000

 

CONTINGENCY

 

1

 

LS

 

$

172,243.65

 

$

172,244

 

$

148,407

 

$

25,837

 

Pro-Rated

 

 

 

CONTINGENCY
SUBTOTAL

 

$

172,244

 

$

148,407

 

$

25,837

 

 

 

 

DIVISION 81
INSURANCE &WARRANTY

 

81-000000

 

INSURANCE & WARRANTY

 

1

 

LS

 

$

38,171.17

 

$

36,171

 

$

30,745

 

$

5,426

 

Pro-Rated

 

81-100000

 

Insurance

 

1

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

 

 

81-100100

 

Sales Tax

 

1

 

LS

 

$

0.00

 

NIC

 

 

 

 

 

 

 

81-100200

 

Building Permit

 

1

 

LS

 

$

0.00

 

NIC

 

 

 

 

 

 

 

81-110000

 

Acceleration Premium

 

1

 

LS

 

$

0.00

 

NIC

 

 

 

 

 

 

 

 

 

INSURANCE & TAXES SUBTOTAL

 

$

36,171

 

$

30,745

 

$

5,425

 

 

 

 

DIVISION 81
PERMITS

 

81-999999

 

Building Permit

 

1

 

LS

 

$

27,100.00

 

$

27,100

 

$

23,035

 

$

4,065

 

Pro-Rated

 

 

 

PERMITS ADD/DEDUCT
ALTERNATES SUBTOTAL

 

$

27,100

 

$

23,035

 

$

4,065

 

 

 

 

DIVISION 82
COMMISSIONING

 

82-000000

 

COMMISSIONING

 

1

 

LS

 

$

10,000.00

 

$

10,000

 

$

8,500

 

$

1,500

 

Pro-Rated

 

 

 

COMMISSIONING SUBTOTAL

 

$

10,000

 

$

8,000

 

$

2,000

 

 

 

 

DIVISION 83
DESIGN & ENGINEERING

 

83-000000

 

DESIGN & ENGINEERING

 

0

 

LS

 

$

0.00

 

NIC

 

 

 

 

 

 

 

 

 

DESIGN & ENGINEERING
SUBTOTAL

 

$

0

 

$

0

 

$

0

 

 

 

 

DIVISION 84—FEE

 

84-000000

 

FEE ITEMS

 

1

 

LS

 

$

212,150.21

 

$

212,150

 

$

180,328

 

$

31,823

 

Pro-Rated

 

 

 

FEE SUBTOTAL

 

$

212,150

 

$

180,328

 

$

31,823

 

 

 

 

 

DIVISION 85—VALIDATION

 

85-000000

 

VALIDATION

 

0

 

LS

 

$

0.00

 

$

0

 

 

 

 

 

 

 

 

 

VALIDATION SUBTOTAL

 

$

0

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------


 

5.0 MILESTONE SCHEDULE

4


--------------------------------------------------------------------------------


 

[g77303qi23i001.jpg]

 

 


--------------------------------------------------------------------------------


6.0          Appendix

6.1 Drawing / Document List

*

 

BY

 

DRAWING
NUMBER

 

TITLE

 

REV

 

DESCRIPTION

 

REV DATE

ARCHITECTURAL DRAWINGS

*

 

Architecture Plus

 

GN1

 

NJ UCC Notes, General Notes, Details, Elevations & Key Plan

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

D1

 

Partial Demolition Plan

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

D2

 

Partial Demolition Plan

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

A1

 

Partial Floor Plan

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

A2

 

Partial Floor Plan

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

A3

 

Interior Elevations & Details

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

A4

 

Enlarged Floor Plan and Details

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

A5

 

Exterior Building Elevations, Partial Floor Plans and Details

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

F1

 

Room Schedule, Notes and Details

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

 


--------------------------------------------------------------------------------


 

*

 

Architecture Plus

 

F2

 

Door Schedule, Notes and Details

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

RC1

 

Partial Reflected Ceiling Plan and Details

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

RC2

 

Partial Reflected Ceiling Plan and Details

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

CW1

 

Partial Casework Plan

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

CW2

 

Partial Casework Plan

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

CW3

 

Casework Elevations and Details

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

*

 

Architecture Plus

 

RP1

 

Partial Roof Plan and Details

 

2

 

Misc. Revisions Per Coordination With Contract And As Required By Client

 

07/26/06

FIRE PROTECTION DRAWINGS

*

 

Becht Engineering

 

FP-1

 

Fire Protection Specifications

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

FP-2

 

Fire Head Location Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

PLUMBING DRAWINGS

*

 

Becht Engineering

 

P-1

 

Plumbing Specifications

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

P-2

 

Plumbing Schedules and Details

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

 


--------------------------------------------------------------------------------


 

*

 

Becht Engineering

 

P-3

 

Plumbing Part Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

P-4

 

Plumbing Part Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

P-5

 

Plumbing Part Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

P-6

 

Plumbing Gas Piping Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

P-7

 

Plumbing Riser Diagrams

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

P-8

 

Plumbing Part Sanitary Riser

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

MECHANICAL DRAWINGS

*

 

Becht Engineering

 

M-1

 

Mechanical Specifications

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-2

 

Mechanical Symbols and Schedules

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-3

 

Mechanical Schedules and Abbreviations

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-4

 

Mechanical Demolition Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-5

 

Mechanical Partial Ductwork Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-6

 

Mechanical Partial Ductwork Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-7

 

Mechanical Partial Ductwork Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-8

 

Mechanical Partial Piping Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

 


--------------------------------------------------------------------------------


 

*

 

Becht Engineering

 

M-9

 

Mechanical Partial Piping Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-10

 

Mechanical Roof Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-11

 

Mechanical Controls

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-12

 

Mechanical Controls

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-13

 

Mechanical Details

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-14

 

Mechanical Details

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

M-15

 

Mechanical Details

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

ELECTRICAL DRAWINGS

*

 

Becht Engineering

 

E-1

 

Electrical Specifications

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-2

 

Electrical General Information

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-3

 

Electrical Lighting Part Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-4

 

Electrical Lighting Part Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-5

 

Electrical Power Part Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-6

 

Electrical Power Part Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-7

 

Electrical Fire Alarm Part Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

 


--------------------------------------------------------------------------------


 

*

 

Becht Engineering

 

E-8

 

Electrical Fire Alarm Part Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-9

 

Electrical Roof Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-10

 

Electrical Mezzanine Power and Lighting Part Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-11

 

Electrical Single Line Diagram & Distribution Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-12

 

Electrical Schedules

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

E-13

 

Electrical Schedules

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

*

 

Becht Engineering

 

PE-1

 

Plumbing/Electrical Site Plan

 

3

 

Issued For Revision 3 And Permit Update

 

8/1/06

 

 

 

 

 

 

 

 

 

 

 

 

 

STRUCTURAL DRAWINGS

*

 

KPV Group

 

S1

 

Foundation Plan

 

 

 

Issued for LL & Tenant Final Review & Comment, Permit Review & Bid

 

02/20/06

*

 

KPV Group

 

S2

 

Mezzanine Framing Plan

 

 

 

Issued for LL & Tenant Final Review & Comment, Permit Review & Bid

 

02/20/06

*

 

KPV Group

 

S3

 

Roof Framing Plan

 

 

 

Issued for LL & Tenant Final Review & Comment, Permit Review & Bid

 

02/20/06

*

 

KPV Group

 

S4

 

Sections

 

 

 

Issued for LL & Tenant Final Review & Comment, Permit Review & Bid

 

02/20/06

*

 

KPV Group

 

S5

 

Sections

 

 

 

Issued for LL & Tenant Final Review & Comment, Permit Review & Bid

 

02/20/06

 


--------------------------------------------------------------------------------


 

*

 

KPV Group

 

S6

 

Sections

 

 

 

Issued for LL & Tenant Final Review & Comment, Permit Review & Bid

 

02/20/06

*

 

KPV Group

 

S7

 

Structural Notes and Typical Details

 

 

 

Issued for LL & Tenant Final Review & Comment, Permit Review & Bid

 

02/20/06

*

 

KPV Group

 

S8

 

Typical Details

 

 

 

Issued for LL & Tenant Final Review & Comment, Permit Review & Bid

 

02/20/06

 

 

 

 

 

 

 

 

 

 

 

 

 

*

 

HACBM

 

C-1

 

Mechanical Equipment Site Location Plan

 

 

 

Issued For Bid

 

03/01/2006

 


--------------------------------------------------------------------------------


 

*

 

SECTION
NUMBER

 

TITLE

 

ISSUED/REVISED
DATE

 

 

 

 

REFER TO SHEET SPECIFICATIONS

 

 

*

 

00001

 

Index

 

01/20/06

*

 

00100

 

Instructions to Bidders

 

01/20/06

*

 

00300

 

Form of Proposal

 

01/20/06

*

 

00500

 

Construction Agreement

 

01/20/06

*

 

01010

 

Summary of Work

 

01/20/06

*

 

01030

 

Alternates

 

01/20/06

*

 

01100

 

Special Project Procedures

 

01/20/06

*

 

01300

 

Submittals and Substitutions

 

01/20/06

*

 

01505

 

Temporary Facilities

 

01/20/06

*

 

01700

 

Contract Closeout

 

01/20/06

*

 

01732

 

Selective Demolition

 

01/20/06

*

 

02300

 

Earthwork

 

01/20/06

*

 

03310

 

Cast-in-Place Concrete

 

01/20/06

*

 

04200

 

Unit Masonry

 

01/20/06

*

 

05120

 

Structural Steel

 

01/20/06

*

 

06100

 

Rough Carpentry

 

01/20/06

*

 

06400

 

Architectural Woodwork

 

01/20/06

*

 

06620

 

Seamless Polymer Composite Plastic Fabrications

 

01/20/06

*

 

07210

 

Building Insulation

 

01/20/06

*

 

07270

 

Fire Stopping

 

01/20/06

*

 

07531

 

Elastomeric Sheet Roofing Repair

 

01/20/06

*

 

07900

 

Joint Sealers

 

01/20/06

*

 

08111

 

Metal Frames

 

01/20/06

*

 

08210

 

Flush Wood Doors

 

01/20/06

*

 

08310

 

Floor Access Hatch

 

01/20/06

*

 

08410

 

Aluminum Entrances and Storefronts

 

01/20/06

*

 

08710

 

Finish Hardware

 

01/20/06

*

 

08800

 

Glazing

 

01/20/06

*

 

09111

 

Non-Load-Bearing Steel Framing

 

01/20/06

*

 

09250

 

Gypsum Board

 

01/20/06

*

 

09300

 

Tile

 

01/20/06

*

 

09511

 

Acoustical Panel Ceilings

 

01/20/06

*

 

09660

 

Resilient Tile Flooring

 

01/20/06

*

 

09666

 

Sheet Floor Coverings

 

01/20/06

*

 

09681

 

Carpet

 

01/20/06

*

 

09705

 

Resinous Flooring

 

01/20/06

*

 

09708

 

Resinous Tank Coating

 

01/20/06

*

 

09900

 

Painting

 

01/20/06

23


--------------------------------------------------------------------------------


 

*

 

09950

 

Wall Coverings

 

01/20/06

*

 

10160

 

Toilet Partitions

 

01/20/06

*

 

10265

 

Wall Surface Protection System

 

01/20/06

*

 

10425

 

Signs

 

01/20/06

*

 

10800

 

Toilet Accessories

 

01/20/06

*

 

11132

 

Projection Screens

 

01/20/06

*

 

11451

 

Residential Appliances

 

01/20/06

*

 

11600

 

Laboratory Equipment

 

01/20/06

*

 

11610

 

Laboratory Fume Hoods

 

01/20/06

*

 

12345

 

Laboratory Casework

 

01/20/06

*

 

12484

 

Walk-Off Mats

 

01/20/06

*

 

12491

 

Horizontal Louver Blinds

 

01/20/06

 

24


--------------------------------------------------------------------------------


6.2          ProTecs Proposed Project Team

PRINCIPAL IN CHARGE:

Christopher DiPaolo

 

 

 

OPERATIONS MANAGER:

Jon Huggins

 

 

 

PROJECT MANAGER:

Bryan Clarke

 

 

 

PROJECT SUPERINTENDENT:

Jim Elliot

 

 

 

PROJECT ENGINEER:

TBD

 

25


--------------------------------------------------------------------------------